Case: 14-10568    Date Filed: 09/18/2014   Page: 1 of 2


                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 14-10568
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 6:13-cr-00168-ACC-TBS-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                    versus

WARREN SCOTT KENNELL,

                                                          Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                     ________________________

                            (September 18, 2014)

Before TJOFLAT, JORDAN, and ROSENBAUM, Circuit Judges.

PER CURIAM:
              Case: 14-10568     Date Filed: 09/18/2014   Page: 2 of 2


      Tracy N. DaCruz, appointed counsel for Warren Kennell in this direct

criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct.
1396 (1967). Our independent review of the entire record reveals that counsel’s

assessment of the relative merit of the appeal is correct. Because independent

examination of the entire record reveals no arguable issues of merit, counsel’s

motion is GRANTED, and Kennell’s convictions and sentences are AFFIRMED.




                                          2